DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment dated 12/15/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 10 has been renumbered 9.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1, 2, 4, 6, 8, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang et al. (US 9,574,149)
In regards to claims 1, 4, Fang teaches fuel composition for direct fuel injected diesel engine and method for improving the performance of the fuel injectors and method for cleaning fuel injectors wherein the composition comprises a major amount of fuel and a minor amount of a quaternary ammonium salt (abstract).  The quaternary salt is prepared from a reaction of tertiary amine having three hydrocarbyl groups (i.e., alkyl or alkenyl) with 1 to 50 carbon atoms with a quaternizing agent to provide an anion such as carboxylate etc., and wherein the quaternary ammonium compound has a hydrocarbyl group R4 having 8 to 50 carbon atoms (column 3 lines 1 – 31).  It is noted that the length of chain of the hydrocarbyl radicals of the amine overlaps the chain lengths for Ra, Rb and Rc recited in the claims.  The quaternary agent is present in the fuel composition in amounts of from 5 to about 200 mg/kg of fuel (i.e., from 5 to 200 ppm) which is within the range of effective amounts as discussed in applicants specification.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Fang teaches method and composition having the quaternary additive which is an ester of dicarboxylic acids having the limitations of the formula (2) of the claim as previously stated.  While the groups equivalent to R1 and R1a groups of the claim (provided by the esterifying alcohol) is not particularly recited, Fang teaches use of lower alcohols for preparing carboxylic esters used in the quaternizing agent composition for neutralizing carboxylic acids such as methanol, ethanol, isopropanol, etc., which would have been obvious for use for neutralizing the mono, di and polycarboxylic acid quaternizing agents of its invention (column 7 lines 40 – 57).  The ester formed is therefore an alkyl ester (i.e., or dialkyl ester).
Thus the method of reducing and/or preventing deposits in diesel injectors of direct injection diesel engines is provided.
In regards to claim 2, Fang teaches the method wherein the composition comprises the claimed quaternary additive which is therein added thus having the claimed limitations as previously stated.
In regards to claim 6, Fang teaches the method and the quaternary salt having the recited limitations.
In regards to claim 8, Fang teaches the method wherein the additive is added to diesel fuel as previously discussed.
In regards to claim 9, Fang teaches the method having the claimed limitation as previously discussed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 10, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 35, 38 of copending Application No. 15/022,681 and in view of Fang et al. (US 9,574,149). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches use of the same quaternary ammoniums salts in fuels but does not particularly recite the use of such fuels in direct injection engines.  However, in view of Fang which recites use of similar fuel composition in direct injection engines, such use would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 4, 6, 10, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 15 of copending Application No. 14/628,421 and in view of Fang et al. (US 9,574,149). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches use of quaternary ammoniums salts in fuels for direct injection engines but fails to particularly recite the nitrogen .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants again refer to the declaration by Harald Boehnke dated 06/07/2021 that the test protocols of Fang et al. (US 9,574,149) as demonstrating that Fang is not designed for looking for internal diesel injector deposits (IDID) and thus concludes that it would not have been obvious to have used the claimed composition, and apparently the composition of Fang, for reducing IDID as claimed.  The argument is not persuasive.
The question is not whether or not Fang intends to reduce IDID according to applicant’s arguments.  The question is whether or not Fang teaches the claimed composition which are useful in similar diesel engines which can experience IDID.  Again, Fang is directed to direct fuel injected engines for common rails which are known to experience IDID.  Since Fang teaches the claimed composition, when used in the recited engines, the claimed method would be intrinsically performed.  The declaration fails to demonstrate that direct fuel injected engines for common rails do not experience IDID as stated by Dubois as previously argued on record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771